Although the natural parents have consented to this petition for the termination of their parental rights, we cannot grant the petition. The petitioners are 64 and 58 years old, and the natural parents are much younger. Although the testimony and the child service protection reports varied somewhat on how long the child had been living with the petitioners, it appears that for most of his ten years he has lived with his natural parents. (For several years the natural parents were residing with the petitioners.) The child is, of course, free to live with the petitioners, to regard them as his adoptive parents for all purposes relevant to Samoan custom, and to give them the love and respect that are owing to *139parents. A voluntary "fa’a Samoa adoption" does not require the approval of the Court. The only thing that would be gained by a legal adoption would be higher Social Security benefits for the petitioners, and in return the child would have to give up all future rights of support from his adoptive parents. We do not believe this to be in the best interest of the child.
The action is dismissed.